EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors PuraMed BioScience, Inc 1326 Schofield Avenue Schofield, WI 54476 We hereby consent to the use of our report dated September 28, 2011, with respect to the financial statements of PuraMed BioScience, Inc. in the Registration Statement on Form S-1/A to be filed on or about February 11, 2013. We also consent to the use of our name and the reference to us in the Experts section of the Registration Statement. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah February 11, 2013
